In an action to impress a trust on.real and personal property and for other relief, based upon an agreement between a husband and wife, to make a specified testamentary disposition of their property, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered December 5, 1960, upon a decision of the court, dismissing the complaint on the merits, after a non jury trial. The husband and wife, respectively, had been previously married to another. Plaintiffs are the children of the husband’s prior marriage; defendants are the children of the wife’s prior marriage. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and. Christ, JJ., concur.